Citation Nr: 1208143	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for sinusitis with headaches and blurred vision, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board subsequently remanded the case in July 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records from the Veteran's award of benefits from the Social Security Administration (SSA) and then re-adjudicate the claims.  The AOJ obtained the Veteran's SSA records and then provided the Veteran a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied the Veteran's claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain is manifested by forward flexion of the thoracolumbar spine limited to no worse than 90 degrees when functional loss due to pain is taken into consideration. 

2.  The Veteran's joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders has been productive of symptoms that are present more than one-third of the time, and that include widespread musculoskeletal pain and tender points, stiffness, weakness, and fatigue; however, the Veteran's symptoms have not been refractory to therapy.

3.  The Veteran's sinusitis has been evidenced by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and subjective complaints of blurred vision.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for rating higher than 20 percent for joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5025 (2011).

3.  The criteria for a disability rating higher than 10 percent for sinusitis with headaches and blurred vision have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a March 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the March 2007 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2007 notice letter.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of post-service treatment the Veteran has received from the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas, have been obtained and associated with the claims file.  In addition, the RO has obtained the Veteran's records of an award of benefits from the Social Security Administration (SSA).  The Veteran underwent VA examination in June 2007, July 2007, and June 2009; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the June 2007, July 2007, and June 2009 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted thorough examination of the Veteran and considered the evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he, family members, and friends have provided written statements in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected low back strain is more disabling than reflected by the assigned 20 percent rating.  The Veteran also contends that his service-connected joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders is more disabling than reflected by the 20 percent rating currently assigned.  He further contends that his service-connected sinusitis with headaches and blurred vision is more disabling than reflected by the assigned 10 percent disability rating.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Relevant medical evidence consists of VA examinations conducted in June 2007, July 2007, and June 2009, as well as records of treatment the Veteran has received from the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas.  Records from the Fayetteville VA facility reflect that the Veteran has received ongoing treatment for complaints of pain and stiffness in his back, as well as complaints of chronic pain in multiple joints.  The Veteran was seen in June 2007 for complaints of low back pain and widespread arthralgia; at that time, he was prescribed methadone to address his symptoms.  He was again seen in March 2008 for complaints of pain in his low back as well as other joints; at that time, he was diagnosed with chronic pain and placed on morphine.  An October 2008 emergency room report reflects that the Veteran was seen with complaints of right shoulder pain that was helped by morphine; at that time, he complained that the morphine kept him awake at night and requested medication to help with sleep.  He was again seen at the emergency room in December 2008 for complaints of persistent back pain that had worsened in the past few days; at that time, his physician noted that he continued to take morphine.  A follow-up visit in January 2009 reflects a diagnosis of chronic lumbago.  He has continued to receive ongoing treatment at the Fayetteville VA facility for complaints of lower back pain.  The Veteran sought treatment in December 2009 for joint pain; at that time, he was diagnosed with bursitis in his shoulders and hips.  Similarly, the Veteran was seen in March 2010 for complaints of chronic pain.  Report of that visit reflects that the Veteran stated that his pain continued despite his increased dose of morphine.  

The Veteran has also sought ongoing treatment for sinusitis and related complications.  Records further reflect that the Veteran was diagnosed with and treated for sinusitis in November 2006.   He was again treated in August 2008 and again on multiple occasions in October and November 2008 for what was diagnosed as persistent sinusitis; at the August 2008 treatment visit, the Veteran was noted to complain of "head pressure."  He was seen by an optometrist in November 2008 with complaints of blurred vision related to his sinusitis, but he was diagnosed only with myopia at that time and was otherwise noted to be in "good ocular health."  A December 2009 treatment report again reflects a diagnosis of sinusitis with complaints of face pressure.  

Report of the June 2007 VA examination reflects the Veteran's complaints of continued pain and aching in his right ankle, left hip, and shoulders.  He reported being able to stand for 15 to 30 minutes and walk for more than one-quarter mile but less than one mile.  He complained particularly of stiffness and pain in his right ankle.  Physical examination of the right shoulder revealed flexion to 130 degrees, abduction to 110 degrees, external rotation to 75 degrees, and internal rotation to 90 degrees, with no limitation on repetition noted.  Physical examination of the Veteran's hips revealed flexion of the right hip to 90 degrees, extension to 30 degrees, internal rotation to 15 degrees, external rotation to 50 degrees, and abduction and adduction to 20 degrees.  Similarly, physical examination of the Veteran's left hip revealed flexion to 90 degrees, extension to 30 degrees, external rotation to 50 degrees, internal rotation to 15 degrees, abduction to 50 degrees, and adduction to 20 degrees.  Examination of the Veteran's right ankle revealed dorsiflexion to 0 degrees and plantar flexion to 50 degrees.  No arthritis or ankylosis was noted in any joint, although guarding of movement in the right shoulder, as well as tenderness and painful motion in the hips and right ankle, was noted.  Radiological evaluation of the Veteran's left hip, right ankle, and right shoulder were all normal.  The examiner diagnosed the Veteran with arthralgia of the right ankle, left hip, and right shoulder and noted that the hip and shoulder disorders had "significant effects" on the Veteran's occupational activities.  The examiner further assigned the Veteran a diagnosis of spondylolisthesis of the lumbar spine but stated that he could not provide an etiological link to his service-connected low back strain without resorting to speculation.

The Veteran was also provided a neurological examination in July 2007.  At that time, he was noted to complain of migraine headaches that occurred daily for two to three hours and were improved by medication.  The examiner noted that fewer than half of the attacks were prostrating.  Motor and sensory examinations were both normal, as was radiological evaluation of his sinuses.  The examiner diagnosed the Veteran with migraine headaches and opined that the headaches had a significant effect on his occupational activities.  

The Veteran underwent VA examination of his spine in July 2007.  At that time, he was noted to complain of a gradual onset of achy pain in his low back that was constant.  He reported a fair response to medical pain intervention.  He further complained of fatigue, stiffness, weakness, and decreased motion in his lower back, as well as a stabbing severe pain in the low back.  Physical examination revealed no decrease in muscle tone or strength, and neurological evaluation was normal.  Range-of-motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  Increased pain on motion was noted on repetition, but no further limitation of motion was found.  The Veteran was noted to be working part time, although significant effects were noted on his occupational activities due to his low back disorder.  

Report of the June 2009 VA examination reflects the Veteran's complaint of continued pain in his right ankle, left hip, and shoulders.  In particular, he reported giving way, stiffness, and weakness in his hips, as well as occasional mild flare-ups.  Similarly, the Veteran reported swelling and stiffness in his right ankle with occasional mild flare-ups.  The Veteran also stated that he experienced decreased range of motion in his right shoulder, as well as weekly flare-ups of pain and numbness in his hands and arms.  At that time, he reported that medication produced a fair response for his pain.  He reported being able to stand for 15 to 30 minutes and walk for one-quarter mile.  No constitutional symptoms or incapacitating episodes of arthritis were noted.  His gait was found to be antalgic, and he stated that he occasionally employed one or two canes for ambulation.  Physical examination of the left shoulder revealed flexion to 170 degrees, abduction to 170 degrees, and external and internal rotation to 85 degrees.  The Veteran did not participate in repetitive motion testing secondary to his reported pain, fatigue, and lethargy.  Range-of-motion testing of the right shoulder revealed flexion to 110 degrees, abduction to 90 degrees, and internal and  rotation to 70 degrees.  The Veteran did not participate in repetitive motion testing secondary to his reported pain, fatigue, and lethargy.  

Physical examination of the Veteran's left hip revealed flexion to 110 degrees and abduction to 40 degrees.  He was noted to be able to cross his legs and turn his toes out greater than 15 degrees.  Repetitive motion was noted to cause increased pain but no additional limitation of motion of the hip.  Examination of the Veteran's right ankle revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  No pain on motion or with repetition was noted.  No ankylosis was noted in any joint.  The examiner diagnosed the Veteran with bilateral hip strain, right ankle strain, and right shoulder strain and noted that the disorders would have impacted the Veteran's occupational activities, although he was noted not to be working at the time of the examination.  

Examination of the Veteran's sinuses in June 2009 reflects his complaints of stuffiness and recurrent sinus infections that had worsened since service.  He stated that antibiotics did not help long term and complained of nasal congestion, itchy nose, and watery eyes, as well as pain and tenderness in the sinuses.  The examiner noted that the Veteran had not been found have sinusitis by radiological evaluation.  No incapacitating episodes were noted.  Physical examination found no evidence of active sinus disease, although some nasal obstruction was found.  The examiner diagnosed the Veteran with sinusitis.

The Veteran also underwent VA examination of his spine in June 2009.  At that time, he reported a fair response to treatment with methadone, although he reported experiencing drowsiness and lethargy.  He complained of fatigue, weakness, stiffness, spasms, and decreased motion in his lumbar spine.  He reported incapacitating episodes on four occasions during the previous year, although no records of prescribed treatment for incapacitating episodes were noted.  Physical examination revealed an antalgic gait and a pelvis tilted to the left.  The Veteran was found to have pain on motion, as well as tenderness and weakness.  Some decreased muscle tone was noted, although no muscle atrophy was present.  Neurological examination was normal, with the exception of decreased ankle jerk reflexes.  Range-of-motion testing revealed flexion to 90 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  Increased pain on motion was noted on repetition, but no further limitation of motion was found.  The examiner diagnosed the Veteran with low back strain and noted that he reported having lost his job due to back problems.  

The Veteran has submitted multiple written statements to VA concerning his claims for increase, and he has also submitted statements from family members and friends addressing his claims.  The Veteran has stated in these letters, including in August and October 2008, that his physicians have increased his pain medications, with little effect.  However, in his September 2007 notice of disagreement, the Veteran indicated that the medications he was taking provided relief in that he was better able to sleep while taking methadone or hydrocodone.  He has also stated that he experiences severe headaches due to his sinusitis.  In addition, the Veteran's friends and family members have submitted multiple statements in which they report having seen the Veteran in pain from his back and joints.  

In its August 2007 rating decision, the RO evaluated the Veteran's low back strain in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a (2011).  In that decision, the RO continued the 20 percent disability rating for low back strain already assigned.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

Several notes follow the general rating formula.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the thoracolumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Following its review of the medical evidence of record, the Board finds that, for the entirety of the claim period, the Veteran's low back strain warrants a disability rating of no more than 20 percent.

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than 90 degrees without pain, warranting no higher than a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's July 2007 VA examination, he was noted to have flexion to 90 degrees without pain; this was not further limited by repetitive motion.  Similarly, at the Veteran's June 2009 examination, he was noted to have flexion to 90 degrees with some complaints of painful motion but no further limitation due to pain on repetitive motion testing.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion at his July 2007 and June 2009 examinations and finds, in light of that fact, that the Veteran's forward flexion of the thoracolumbar spine is functionally limited to, at worst, 90 degrees.  The Board thus concludes that the limited range of motion displayed by the Veteran at his July 2007 and June 2009 VA examinations most closely approximates the level of disability considered by the 20 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 30 degrees or less at any time, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's low back strain has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating.  The Board acknowledges that the Veteran's VA examinations have revealed painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 20 percent rating assigned.  Therefore, the Board does not find that a rating higher than 20 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected low back strain.  In this case, there is no radiological evidence of arthritis, rendering an evaluation under Diagnostic Codes 5003 and 5010 inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  In addition, under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Here, the Veteran has not been service connected for lumbar spine disc disease.  Consequently, this code is inapplicable.

In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the currently assigned 20 percent for the Veteran's low back strain is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

Turning to the Veteran's claim for an increased rating for his service-connected joint pain, the Board notes that the RO evaluated the Veteran's joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders in accordance with the criteria set forth in Diagnostic Code 8850-5025.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.  In this case, the Veteran's joint pain has been rated as analogous to fibromyalgia, which is evaluated under Diagnostic Code 5025.  That Diagnostic Code provides that a 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Board concludes that the evidence weighs against the Veteran's claim for a rating higher than 20 percent for his service-connected joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders.  The Board finds particularly that the evidence confirms that the Veteran suffers from widespread musculoskeletal pain and tender points, stiffness, fatigue, and weakness.  The evidence also indicates that these symptoms are present more than one-third of the time, as the Veteran has repeatedly stated that he experiences constant pain in his joints.  However, the evidence does not suggest that the Veteran's symptoms are refractory to therapy.  The Veteran has stated on multiple occasions, including at his June 2009 VA examination, that he obtains at least partial relief with his prescription medication.  The Board thus concludes that the record reflects that the Veteran has benefited from treatments of his various symptoms, to include prescription medications.  The record thus does not demonstrate that the Veteran's symptoms are refractory to therapy.  Such a finding is required for the next higher rating of 40 percent.  Accordingly, the Board finds that the Veteran's claim for a rating higher than 20 percent must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 8850-5025.

The Board also finds that there are no other potentially applicable diagnostic codes by which a higher rating or ratings can be assigned.  In this case, there is no evidence that the Veteran has displayed moderate or marked limitation of motion of the right ankle, rendering a separate evaluation under Diagnostic Code 5271 inappropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  In addition, the Veteran has not displayed flexion of the left thigh limited to 45 degrees or limitation of abduction of the left thigh to 10 degrees; he has also been shown to be able to cross his legs and toe out more than 15 degrees, rendering separate evaluations under Diagnostic Codes 5252 and 5253 inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2011).  The Board further finds that the Veteran has not displayed limitation of motion of either arm to at least shoulder level, making a separate compensable evaluation under Diagnostic Code 5201 inappropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  Even with consideration of his pain and the functional loss caused thereby, there is no indication in the medical evidence that he experiences ankle, hip or shoulder limitations that would warrant any separate compensable rating.

Turning to an evaluation of the Veteran's sinusitis, the Board notes that in its August 2007 rating decision, the RO evaluated the Veteran's sinusitis with headaches and blurred vision in accordance with the criteria set forth in Diagnostic Code 6513, chronic maxillary sinusitis.  38 C.F.R. § 4.97 (2011).  In that decision, the RO continued the 10 percent disability rating for sinusitis with headaches and blurred vision already assigned.  

Under Diagnostic Code 6513, a 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is applicable when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

Following a review of the medical evidence and the noted findings, the Board finds that the medical evidence of record does not warrant a rating higher than the 10 percent currently assigned for the Veteran's sinusitis with headaches and blurred vision.  Although the Veteran has experienced two to four episodes of sinusitis requiring antibiotic treatment per year since the filing of his claim, including at least one episode late in 2008 requiring prolonged antibiotic treatment, there is no evidence that the Veteran has at any time suffered any incapacitating episodes of sinusitis requiring physician-prescribed bed rest.  Similarly, the Board acknowledges that the Veteran's non-incapacitating episodes of sinusitis are characterized by headaches, pain, and subjective complaints of blurred vision, but again observes that the Veteran has been treated for, at most, four such non-incapacitating episodes per year.  This falls squarely within the rating criteria for a 10 percent disability rating, which the Veteran is currently assigned.  The Board thus finds that the criteria for an increased rating for the Veteran's sinusitis are not met, and the claim therefore is denied.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected sinusitis with headaches and blurred vision.  In this case, the Board acknowledges the Veteran's complaints of headaches in association with his sinusitis but notes that symptoms of headache are specifically contemplated by Diagnostic Code 6513 and considered in the 10 percent evaluation currently assigned.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of headaches are evaluated as part of his service-connected sinusitis, discussed above, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2011).  See id.  In addition, although the Veteran has complained of blurred vision in relation to his service-connected sinusitis, he was found to be in good ocular health at a November 2008 treatment visit and has not been diagnosed with any separately compensable problems.   Thus, a separate evaluation under 38 C.F.R. § 4.79 (2011) is inappropriate as well.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his service-connected low back strain, joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders, and sinusitis with headaches and blurred vision.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as analyzed in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected low back strain, joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders, or sinusitis with headaches and blurred vision has rendered impractical the application of the regular schedular standards.  The Board further notes here that the Veteran is already in receipt of a total disability rating based on unemployability due to service-connected disability (TDIU), which was granted in May 2010.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of any rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected lower back strain warrants a rating of no more than 20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).  In addition, the Board finds that the Veteran's service-connected joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders warrants a rating of no more than 20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 8850-5025 (2011).  Further, the Board finds that the Veteran's service-connected sinusitis with headaches and blurred vision warrants a rating of no more than 10 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2011).  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for low back strain is denied. 

Entitlement to an increased rating for joint pain due to an undiagnosed illness affecting the right ankle, left hip, and both shoulders is denied.

Entitlement to an increased rating for sinusitis with headaches and blurred vision is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


